Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 1 of 60




                                                                DA00517
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 2 of 60




                                                                DA00518
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 3 of 60




                                                                DA00519
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 4 of 60




                                                                DA00520
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 5 of 60




                                                                DA00521
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 6 of 60




                                                                DA00522
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 7 of 60




        EXHIBIT 13




                                                                DA00523
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 8 of 60




                                                                DA00524
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 9 of 60




                                                                DA00525
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 10 of 60




                                                                 DA00526
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 11 of 60




                                                                 DA00527
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 12 of 60




                                                                 DA00528
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 13 of 60




                                                                 DA00529
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 14 of 60




                                                                 DA00530
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 15 of 60




                                                                 DA00531
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 16 of 60




                                                                 DA00532
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 17 of 60




                                                                 DA00533
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 18 of 60




                                                                 DA00534
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 19 of 60




                                                                 DA00535
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 20 of 60




                                                                 DA00536
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 21 of 60




                                                                 DA00537
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 22 of 60




                                                                 DA00538
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 23 of 60




                                                                 DA00539
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 24 of 60




                                                                 DA00540
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 25 of 60




                                                                 DA00541
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 26 of 60




                                                                 DA00542
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 27 of 60




                                                                 DA00543
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 28 of 60




                                                                 DA00544
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 29 of 60




                                                                 DA00545
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 30 of 60




                                                                 DA00546
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 31 of 60




                                                                 DA00547
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 32 of 60




                                                                 DA00548
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 33 of 60




         EXHIBIT 14




                                                                 DA00549
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 34 of 60




                                                                 DA00550
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 35 of 60




                                                                 DA00551
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 36 of 60




                                                                 DA00552
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 37 of 60




                                                                 DA00553
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 38 of 60




                                                                 DA00554
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 39 of 60




                                                                 DA00555
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 40 of 60




                                                                 DA00556
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 41 of 60




                                                                 DA00557
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 42 of 60




                                                                 DA00558
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 43 of 60




                                                                 DA00559
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 44 of 60




                                                                 DA00560
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 45 of 60




                                                                 DA00561
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 46 of 60




                                                                 DA00562
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 47 of 60




                                                                 DA00563
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 48 of 60




                                                                 DA00564
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 49 of 60




                                                                 DA00565
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 50 of 60




                                                                 DA00566
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 51 of 60




                                                                 DA00567
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 52 of 60




                                                                 DA00568
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 53 of 60




                                                                 DA00569
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 54 of 60




                                                                 DA00570
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 55 of 60




                                                                 DA00571
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 56 of 60




                                                                 DA00572
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 57 of 60




                                                                 DA00573
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 58 of 60




                                                                 DA00574
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 59 of 60




                                                                 DA00575
Case 19-11781-LSS   Doc 372-9   Filed 12/05/19   Page 60 of 60




                                                                 DA00576
